DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the German reference (DE 10 2009 005731 A1).
4.	Regarding claim 1, the German reference discloses:
a camshaft (3) that opens and closes an exhaust valve (2-left) in an exhaust port (implicit) and an intake valve (2-right) in an intake port (implicit) of an internal combustion engine [Paragraph 0018], in which the intake valve alternately opens and closes the intake port (implicit), and the exhaust valve alternately opens and closes the exhaust port (implicit), when a piston reciprocates in a cylinder (implicit),
the camshaft (3) comprising, as a cam (6, 7, 8, 9) that opens and closes the exhaust valve and the intake valve (FIG. 1), a ball cam (27) whose protrusion amount changes according to rotation of the camshaft (FIG. 3),
wherein the camshaft has a double structure consisting of an inner shaft (22) and an outer shaft (FIG. 3—the exterior of shaft (3) can be considered the outer shaft because it is an outer surface of a shaft and the inner shaft is an inner surface of a shaft) provided in a manner 
that the inner shaft is helically displaced with respect to the outer shaft around an axis of the camshaft according to a rotation speed of the camshaft [Paragraph 0023], and
the ball cam (27) is accommodated movably in a guide groove (24) provided in the inner shaft (FIG. 3) and protrudes from the outer shaft (3) (FIG. 3), and a protrusion amount of the ball cam from the outer shaft changes when the ball cam moves in the guide groove due to the helical displacement of the inner shaft with respect to the outer shaft (FIG. 3).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the German reference in view of the Ito reference (US Patent Publication No. 2011/0178694).
7.	Regarding claim 2, the German reference fails to disclose:
wherein a cam pulley is fixed to an outer circumference of the outer shaft.
The Ito reference teaches it is conventional in the art of camshafts to provide as taught in (FIG. 4) wherein a cam pulley (23) is fixed to an outer circumference of the outer shaft (FIG. 4).  Such configurations/structures would allow drivable connection to a crankshaft [Paragraph 0007].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the camshaft of the German reference, such that the camshaft further includes wherein a cam pulley is fixed to an outer circumference of the outer 
shaft, as clearly suggested and taught by the Ito reference, in order to allow drivable connection to a crankshaft [Paragraph 0007].  
Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747